Citation Nr: 1821854	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  09-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of both lower extremities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

T.S.E., Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965, and from April 1966 to April 1987. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2015 decision, the Board denied the Veteran's request to reopen a previously denied claim of service connection for right hand arthritis, denied a higher rating for diabetes mellitus type 2, and denied entitlement to a TDIU.  

The Veteran filed a timely appeal to the Court of Veterans Claims (Court).  Pursuant to a May 2016 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's October 2015 decision to deny entitlement to a TDIU.  The Board subsequently granted TDIU in a January 2017 decision.

In November 2016, the Veteran, via his attorney, raised the issue of entitlement to SMC based on loss of use of both lower extremities.  In the January 2017 decision, the Board determined that this claim is under its jurisdiction as part and parcel of his increased rating claim, and remanded the claim for additional development.  


FINDINGS OF FACT

The Veteran is not shown to have extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of three and one-half inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, or functional impairment of the lower extremities such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  

CONCLUSION OF LAW

The criteria for SMC for loss of use of the bilateral lower extremities have not been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.102, 3.350 (a)(2), 4.63 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, via his attorney, contends that he has lost the use of his lower extremities as the result of his service-connected disabilities.  Specifically, he asserts that he can neither balance nor propel due to his service-connected disabilities, but instead requires a cane and rollator walker to balance and to ambulate.  He states that he has no ability to ambulate within the range of normal and expected standards and that this equates to no effective remaining function.  He asserts that he is entitled to SMC based on loss of use of both lower extremities because he requires and depends on prosthetic devices (i.e., a cane and rollator walker) to function in his current negligible and ineffective manner.

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352; Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011).  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C. § 1114 (k).  Higher levels of SMC are provided at 38 U.S.C. § 1114 (l), (m), (n), and (o).

Special monthly compensation under 38 U.S.C. § 1114(l) (2014) is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350 (a)(2) (2017) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350 (a)(2) and 4.63  which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350 (a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims ("Court") stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  It is the Board's responsibility, not the examiner's, to determine whether "loss of use" exists.  Id.  

The Veteran's service-connected disabilities are: diabetes mellitus, renal involvement associated with diabetes mellitus with anterior cortical cataracts, peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus, residuals of a right fourth finger fracture, hemorrhoids, erectile dysfunction associated with diabetes mellitus, and a scrotal abscess associated with diabetes mellitus.  A total rating on the basis of individual unemployability due to service-connected disabilities (TDIU) is in effect.  Special monthly compensation for loss of use of a creative organ has also been granted.  See 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).

VA progress notes include notations of the following: he complained of burning and numbness in his feet as of at least 2003, with ongoing treatment for neurological complaints of the lower extremities; he ambulated with a steady gait and
slight limp (May 2005); gait and station are normal and no ambulatory aides are required (December 2007 VA examination report); gait was normal (June 2008 VA examination report and September 2008 VA progress note); he walked with a cane (August 2009); there were no motor disturbances and no gait abnormality (September 2009); he denied having leg pain after walking long distances (August 2010 VA examination report); he had an antalgic gait on the left and uses a single-ended cane (October 2010 VA examination report); gait was normal (April 2011); he ambulated without discomfort and safely, and no assistive devices were needed (January 2013); he had a slow and painful gait, he ambulated with a cane, and gait was unbalanced due to pain in the right lateral leg (February 2013); he ambulates with a steady gait (March 2013); he ambulates with a cane, and ambulates independently (May 2013); the Veteran was educated in the use of a rollator walker, he was able to tolerate walking without crutches now, using a cane but he had gait unsteadiness, his neuropathic leg pain remained unchanged and adequately controlled with gabapentin, and there was no functional limitation due to pain (July 2013); the Veteran's motor strength was strong in his legs bilaterally, and he was able to stand and walk unassisted (October 2013); he ambulates without discomfort and can ambulate safely; he is independent with ambulation and has a cane that he uses at times (January 2014); he had a steady gait and/or was walking without cane or wheelchair (February and December of 2014); he had a slow and steady, or waddling, gait, and he used a cane to ambulate (April and June of 2016). 

An employability assessment from P.S. M.Ed., CRC, LRC, dated in October 2016, was submitted in association with the Veteran's claim for a TDIU.  This assessment shows that the Veteran reported the following: he could only walk about one block, or five minutes or so, before needing to sit or rest, and he could not stand in one position for longer than a few minutes before numbness and pain in his legs became too severe.  He always needed to lean on something in order to maintain his balance, and that he kept his cane with him at all times as a result.  He fell at least once a month, on flat ground, with no apparent cause.  He has also tripped over his own feet on occasion due to numbness and instability.  Whenever he sits down, his legs become completely numb.  Dr. S summarized VA progress notes and examination reports, dated between 2003 and 2016, which included notations of a slow, waddling or painful gait, use of a cane, four falls in 2012, and complaints of burning, numbness, and pain in his feet and legs.  Dr. S concluded, in relevant part, that the Veteran was unable to do any physically demanding work requiring walking or standing.  

A VA disability benefits questionnaire (DBQ), dated in February 2017, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA), CPRS (VA's Computerized Patient Record System), and VistaWeb files had been reviewed.  The DBQ notes the following: the Veteran's medical history include a possible cerebrovascular accident in July 2014, and a history of lower extremity claudication from peripheral vascular disease, as well as podiatric treatment for gouty arthropathy, primarily of the bilateral big toes, with current weight of 280 pounds, down from 333 pounds.  On examination, the Veteran's lower extremities were productive of mild (left leg) to moderate (right leg) constant pain, severe bilateral intermittent pain, mild bilateral paresthesias and/or dysesthesias, severe numbness.  Knee flexion and extension, and ankle plantar flexion and dorsiflexion, were 4/5, bilaterally.  Deep tendon reflexes were 2+ (normal) at the knees and ankles, bilaterally.  Light touch/monofilament testing at the knee and thigh was normal (right) and absent (left), and normal at the ankle and lower leg, bilaterally.  Position sense was decreased bilaterally.  Vibration sense was decreased (left) and normal (right).  There was no muscle atrophy.  The sciatic nerves, and femoral nerves, were normal bilaterally.  His ability to work was impacted, in relevant part, by limitations for walking and standing, carrying, and climbing.  There was generalized lower extremity motor weakness and sensory deficiency in the lower extremities.  The diagnosis was diabetic peripheral neuropathy of the upper and lower extremities, with a date of onset of 2008.  

The examiner concluded that the Veteran does not have a loss of use (defined as that condition where no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance) of one or both feet, stating that, "He would not be favored or improved by amputation."  

The examiner concluded that the Veteran does not have extremely unfavorable ankylosis of one or both knees, or complete ankylosis of two major joints of one or both of the lower extremities, or shortening of one or both of the lower extremities of three and one-half inches or more, explaining that there is no ankylosis. 

The examiner concluded that the Veteran does not have complete paralysis of either the left or right external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, explaining that there is no foot drop on examination.  

With regard to the Veteran's contention that he has no ability to ambulate within the range of normal and expected standards and that this equates to "no effective remaining function," the examiner concluded that this is not true, explaining that although the Veteran has physical limitations, this fails to equate to "no effective function."  The examiner further stated that with regard to the four questions posed, supra, it is less likely than not, to a probability of less than 50 percent, that these four statements are true, or applicable to the Veteran's current condition.  The examiner explained that on current examination, gait was non-antalgic.  He is walking with a single-point cane, and wearing shoes.  Gait is slow, limping and faltering, appearing to favor the right lower extremity.  The Veteran describes his difficulty with ambulation as due to a lack of feeling rather than pain.  He also says he may trip on a curb because he can't lift his leg high enough to clear.

The RO subsequently requested a supplemental opinion.  

In a supplemental opinion, dated in October 2017, the February 2017 VA examiner indicated that the Veteran's VBMS, CPRS, and prior examinations had been reviewed, and stated the following:

This Veteran would clearly NOT BE EQUALLY WELL SERVED by amputation with prosthesis, as he does not have LOSS OF USE of either the right or the left lower extremity.  His symptoms and his disabilities related to peripheral neuropathy fall far short of any condition which might justify or medically indicate amputation.  It would be tantamount to medical malpractice, as it is below the medical community standard, to suggest such a treatment.  (emphasis in original)

The Board finds that the criteria for SMC based on the use of the lower extremities have not been met.  In particular, the February 2017 VA opinion, and the associated October 2017 supplemental opinion, show that the examiner emphatically concluded that the Veteran does not meet the criteria for SMC based on a loss of use of his lower extremities.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as the opinions are accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent, countervailing opinion of record.  The Board therefore finds that the preponderance of the evidence demonstrates that the Veteran does not have functional impairment of the lower extremities such that no effective function remains other than that which would be equally well served by amputation with prosthesis, and that he is not shown to have extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of three and one-half inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes.  Accordingly, the claim is denied.  

The Board has considered the Veteran's assertions that he has "lost the use" of his bilateral lower extremities, and has considered his reported symptomatology.  While he is competent to report symptomatology, Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011), the determination of whether "loss of use" exists is a legal determination.  Tucker.  Here, the Veteran's lay reports are insufficiently probative to establish that the criteria for SMC based on the loss of use of the lower extremities have been met.  As such, the Board finds that the preponderance of the evidence demonstrates that the level of impairment does not rise to the level of "loss of use," and thus does not warrant SMC based on his disability of the bilateral lower extremities.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination and a medical opinion has been obtained.  

In January 2017, the Board remanded this claim.  The Board directed that the Veteran be scheduled for a VA examination in order to determine whether or not he has loss of use of the lower extremities, to include a medical opinion that addresses the whether or not the Veteran has loss of use of one or both feet, extremely unfavorable ankylosis of one or both knees, complete ankylosis of two major joints of one or both of the lower extremities, shortening of one or both of the lower extremities of three and one-half inches or more, or complete paralysis of either the left or right external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  In February 2017, the Veteran was afforded an examination, and a medical opinion was obtained.  In October 2017, a supplemental medical opinion was obtained; the opinions are sufficiently compliant with the Board's remand instructions.  

The Board has considered the Veteran's representative's argument, that the February 2017 VA examiner applied the incorrect standard.  Specifically, it is argued that the examiner concluded that the Veteran "would not be favored or better improved by amputation," whereas the correct standard is whether or not he would be "equally well served by amputation stump with the use of a suitable prosthetic appliance, and whether the acts of 'balance, propulsion' could be accomplished equally."  See Veteran's representative's letter, received in September 2017.  

However, medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  In this case, the February 2017 VA examiner clearly concluded that the criteria for SMC based on loss of use of the lower extremities were not met, and that conclusion is consistent with the associated findings.  Furthermore, in a supplemental opinion, dated in October 2017, the February 2017 VA examiner elaborated upon his earlier opinion, stating that the Veteran "would clearly not be equally well served by amputation with prosthesis, as he does not have  loss of use of either the right or the left lower extremity.  His symptoms and his disabilities related to peripheral neuropathy fall far short of any condition which might justify or medically indicate amputation.  In summary, the VA examiner's opinions are sufficiently responsive to, and address, the legal criteria such that further development is not warranted.  See 38 C.F.R. §§ 3.350(a)(2) and 4.63.  Tucker.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

Based on the foregoing, the Board finds the Veteran has not been prejudiced by a duty to assist failure, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Special monthly compensation based on loss of use of both lower extremities is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


